Citation Nr: 1230113	
Decision Date: 08/31/12    Archive Date: 09/05/12

DOCKET NO.  10-03 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel

INTRODUCTION

The Veteran had active service from October 1964 to September 1966.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The Veteran was scheduled for a videoconference hearing before the Board at the RO in September 2010.  In a July 2010 statement, the Veteran reported that he was unable to travel to Detroit for such hearing, and requested a Board review of his claim.  Accordingly, the hearing request is deemed withdrawn.  See 38 C.F.R. 
§ 20.702 (e) (2011).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the rating action on appeal, the RO declined to reopen the claim because new and material evidence had not been submitted since the last final denial of the claim in an April 2003 Board decision.  Given the procedural history of this case, the Board will not reopen the claim at this time, but must remand for the reasons discussed within.

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In claims to reopen, VA must look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the prior denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  The last final denial in the case is the April 2003 Board decision; however, the September 2008 notice letter to the Veteran incorrectly references an August 1992 rating decision as the last final decision.  The notice is deficient and failure to notify the Veteran of what constitutes material evidence necessary to reopen the claim is almost always prejudicial.  Id.  Corrected notice must be provided on remand. 

Under 38 C.F.R. § 3.159(c)(1), VA has a duty to assist claimants in obtaining evidence pertinent to their claims.  Further action must also be taken to meet the duty to assist in this case.  

In July 2009, the Veteran submitted a statement indicating that his hearing has been tested for 18 years by VA.  He further indicated that he was told by one VA physician that he could not hear due to nerve damage, however, another VA physician, "Dr. George" told him that his hearing impairment was due to stokes of the brain.  Finally, the Veteran reported that he underwent audiological testing by a private facility, Miracle Ear, in 2005.  

On his VA Form 9, submitted in January 2010, the Veteran indicated that he sought treatment at the VA Medical Center (VAMC) Detroit, Michigan for his hearing disability and reiterated his assertions about "Dr. George." 

There is no indication that a request or attempt to obtain the aforementioned VA outpatient and private treatment records took place. 

After providing corrected notice, VA must attempt to obtain any medical evidence identified by the Veteran.  See Bell v. Derwinski, 2 Vet.App. 611 (1992).  

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran corrected notice to comply with Kent v. Nicholson, 20 Vet. App. 1 (2006), concerning his petition to reopen a claim of service connection for hearing loss based on new and material evidence submitted since the April 2003 Board decision. 

2.  Contact the Veteran in order to obtain the names and addresses of all medical care providers who have treated him for complaints related to his hearing loss since separation from service (September 1966).  Thereafter, obtain and associate those records with the claims file.  

3.  Obtain and associate with the claims file all treatment records from the VAMC at Detroit, Michigan.

4.  Thereafter, readjudicate the Veteran's claim, with application of all appropriate laws and regulations, including consideration of any additional information obtained as a result of this remand.  If the decision with respect to the claim remains adverse to the Veteran, he and his representative must be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


